Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/26/2018, 01/14/2020 and 06/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aso et al. (US PG Pub2016/0233747).
	As to independent claim 1, Aso et al. teaches an electric motor comprising a rotor (100) comprising a first magnet (3) having an annular shape and a second magnet (11) having an annular shape, the second magnet (11) being disposed at one end of the first magnet (3) in an axial direction of the first magnet (3) and being used for position detection, wherein the first magnet (3) comprises a first annular layer (4) formed of resin containing at least one of soft magnetic powder and ferrite powder (paragraph [0019]), and a second annular layer (5) disposed on an outer circumferential surface of the first annular layer (4), the second annular layer (5) being formed of resin containing rare earth magnetic powder, the first annular layer (4) comprises an end surface in the axial 
As to claim 2/1, Aso et al. teaches wherein the connecting portion (33) is disposed spaced apart, in the radial direction of the first magnet (3), from an inner circumferential surface and an outer circumferential surface of the first annular layer (4) as shown in figures 1 and 4 (c ).  
As to claim 3/1, Aso et al. teaches wherein the rotor (100) includes a shaft (1) penetrating the first magnet (3) and the second magnet (11), and a resin portion configured to integrate together the first magnet (3), the second magnet (11), and the shaft (1), the first annular layer (4) includes first and second protrusions (35b) disposed on the end surface, and arranged outside the first and second pedestals (34) in a radial direction of the first magnet (3), respectively, the first and second protrusions (35b) each having a height from the end surface in the axial direction greater than a height of each of the first and second pedestals (34) from the end surface in the axial direction, and the first and second protrusions (35b) are each buried by the resin portion to a fixed height from the end surface in the axial direction so that a portion of each of the first and 
As to claim 4/3, Aso et al. teaches wherein the resin portion joins together the first and second protrusions (35b) as shown in figure 4(b) and 4(c).  
As to claim 5/3, Aso et al. teaches wherein the first and second protrusions (35b) are disposed in positions of magnetic poles of the rotor (100), respectively as shown in figure 4(b) and 4(c).  
As to claim 6/1, Aso et al. teaches an air conditioner comprising the electric motor (see title).
As to claim 7/4, Aso et al. teaches wherein the first and second protrusions (35b) are disposed in positions of magnetic poles of the rotor (100), respectively as shown in figure 4(b) and 4 (c).  
As to claim 8/6, Aso et al. teaches wherein the connecting portion (33) is disposed spaced apart, in the radial direction of the first magnet (3), from an inner circumferential surface and an outer circumferential surface of the first annular layer (4) as shown in figure 4(b) and 4(c).  
As to claim 9/6, Aso et al. teaches wherein the rotor (100) includes a shaft (1) penetrating the first magnet (3) and the second magnet (11), and a resin portion configured to integrate together the first magnet (3), the second magnet (11), and the shaft (1), the first annular layer (4) includes first and second protrusions (35b) disposed on the end surface, and arranged outside the first and second pedestals (34) in a radial direction of the first magnet (3), respectively, the first and second protrusions (35b) each having a height from the end surface in the axial direction greater than a height of each 
As to claim 10/9, Aso et al. teaches wherein the resin portion joins together the first and second protrusions (35b) as shown in figure 4(b) and 4(c).  
As to claim 11/9, Aso et al. teaches wherein the first and second-5-Attorney Docket No. 129D_190_TN protrusions (35b) are disposed in positions of magnetic poles of the rotor (100), respectively as shown in figure 4(b) and 4(c).  
As to claim 12/10, Aso et al. teaches wherein the first and second protrusions (35b) are disposed in positions of magnetic poles of the rotor (100), respectively as shown in figure 4(b) and 4(c).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        January 14, 2021